— Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered January 6, 1983, convicting him of burglary in the second degree and criminal mischief in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence proved beyond a reasonable doubt that defendant committed the crimes of which he was convicted (see Jackson v Virginia, 443 US 307; People v Kennedy, 47 NY2d 196).
We have considered defendant’s other contentions and find them to be without merit. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.